DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021 has been entered.

Claim Objections
Claim 11 is objected to because of the following informalities:  The word "us" should be changed to -- is --.  Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More particularly, written description support for "the offset value is changeable" was not found.  Applicant is respectfully requested to point out where such written description support is found in the Specification. 

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More particularly as to Clams 1-11 and 13-20, the claim limitations of determining blood pressure using a second “biometric signal” lacks written description support other than for images which are used to determine Pulse Transit Times (PTT).  Moreover, as to Claims 14-20, the claim limitations of determining blood pressure using “biometric signal” and “biometric information” lack written description support other than for photoplethysmography (PPG) signals and Pulse Transit Times (PTT), respectively. 

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining blood pressure using photoplethysmography (PPG) signals and Pulse Transit Times (PTT), the Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with the claims for (1) Claims 1-11 and 13 for determining blood pressure using any and all camera biometric signals and any and all camera biometric information and (2) Claims 14-20 for determining blood pressure using any and all biometric signals, any and all biometric information.  
More particularly, the presently claimed invention is directed to an apparatus, method and non-transitory computer readable recording medium for the determination of blood pressure from the measurement of PPG signal which is the biometric signals, and PTT is the biometric information. Moreover, the published Specification clearly teaches the first sensor has a light emitter and a light receiver (para. 0082) which is used for obtaining a PPG biometric signal. In addition, the camera obtains images which are used for obtaining a PPG biometric signal (published Specification, para. 0009, 0100 and 0104). Similarly, the second sensor is an accelerometer (published Specification, para. 0057 and 0089) used to generate information on a height difference (Height Information (HI)) corresponding to acceleration between the first location and the second location based on the user's motion. In addition, the first, second and third biometric signal is a PPG signal (published Specification, para. 0066, 0097 and 0105). However, the Specification fails to teach how to obtain blood pressure from any other biometric signal or information from a camera.  
The enablement requirement refers to the requirement of 35 U.S.C. 112, first paragraph, that the specification describe how to make and how to use the invention. The invention that one skilled in the art must be enabled to make and use is that defined by the claim(s) of the particular application or patent. Accordingly, even though the statute does not use the term “undue experimentation,” it has been 
The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.


Although the examiner has the initial burden to establish a reasonable basis to question the enablement provided for the claimed invention, MPEP 2164.04 states, “While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.”
In the present application, the breadth of the claims encompasses an extremely broad number of options (i.e., types of sensors, for example as broadly recited in Claims 14-20, such as temperature or pressure or Doppler or weight sensors or microphones for sound signals, and a broad number of known 
The nature of the invention relates to a specific embodiment directed to obtaining a blood pressure measurement using specific sensors and specific biometric information.  Although the level of one of ordinary skill in the art might be high, the specification does not provide directions how to produce and obtain such blood pressure using alternatives and there are no examples provided in the specification.  Still further, there is no statistical information provide to believe there would be predictability in the art.  As such, the Examiner finds a reasonable scope of the claims is non-enabled and would require undue experimentation to practice the full claim scope.  
More particularly, as pointed out above, the amount of direction provided by the Specification is based upon non-limiting definitions such that negligible directions are provided, and no working example with alternate biometric signals or biometric information is provided for guidance. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 7-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over LIU, HE, ET AL., "Toward a Smartphone Application for Estimation of Pulse Transit Time," Sensors 2015, 15, ISSN 1424-8220, 2015 (Liu) in view of US 20100298650 to Moon et al. (Moon), US 20080039731 to McCombie et al. (McCombie), US 20160302677 to He (He) and US 20160220122 to Luna et al. 

In regards to Claims 1, 3, 13, 14 and 20, Liu teaches an electronic device comprising: a first sensor configured to obtain a plurality of biometric signals, each of the plurality of biometric signals comprising at least one of an optic signal or a photoplethysmogram (PPG) measurement: a camera; and a processor functionally connected to the first sensor and the camera, wherein the processor is configured to: acquire a first biometric signal through the first sensor and a second biometric signal through the camera, the first and second biometric signals being acquired at a first location having a first height (see entire document, for example Abstract and Figure 2), but does not explicitly teach a) acquire a third biometric signal through the first sensor and a fourth biometric signal through the camera, the third and fourth biometric signals being acquired at a second location having a second height different from the first height, and determine a blood pressure based on the first biometric signal and the second biometric signal acquired at the first location and the third biometric signal and the fourth biometric signal acquired at the second location and b) using an offset value that is determined based on an initial blood pressure stored in the memory.

It is well known that PPT based methods have proven less reliable than desirable because compliance in an artery also changes for reasons other than blood pressure and one method to overcome the limitations is to calibrate a PTT based blood pressure measurement using changes in a patient’s arm 

In addition, Luna teaches using an offset value that is determined based on an initial blood pressure stored in the memory for the purpose of determining an absolute value of blood pressure (see entire document, for example para. 0058).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time was made to modify the apparatus, method and non-transitory computer readable media used to measure blood pressure taught by Liu with acquire a third biometric signal through the first sensor and a fourth biometric signal through the camera, the third and fourth biometric signals being acquired at a second location having a second height different from the first height, and determine a blood pressure based on the first biometric signal and the second biometric signal acquired at the first location and the third biometric signal and the fourth biometric signal acquired at the second location taught by Moon, McCombie and He for the predictable purpose to calibrate blood pressure measurements from PTT measurements using differing heights and to further modify Liu with using an offset value that is 

In regards to Claim 2, He teaches to acquire first biometric information based on a difference between the first biometric signal and the second biometric signal, acquire second biometric information based on a difference between the third biometric signal and the fourth biometric signal, and determine the blood pressure based on the first biometric information and the second biometric information (see entire document, for example for example Abstract “method that includes obtaining a first pulse transit time (PTT) measurement and a second PTT measurement for a subject. The PTT represents a time taken by a pulse pressure wave traveling to the wrist of the subject. The first PTT is measured when the wrist of the subject is at a first height, and the second PTT is measured when the wrist of the subject is at a second height. The method also includes computing a hydrostatic difference in blood pressure as a function of the difference between the first height and the second height, and computing a calibration metric as a function of (i) the hydrostatic difference in blood pressure, and (ii) the difference between the first PTT and the second PTT” and para. 0003-0005, 0007, 0119 and 0120). 

In regards to Claims 4 and 17, He teaches the device further comprising a second sensor, wherein the processor is functionally connected to the second sensor and is configured to: determine a height difference between the first location and the second location through the second sensor and determine the blood pressure based on the determined height difference (see entire document, for example para. 0007 “the second sensor can include an accelerometer”).  

In regards to Claim 7, Liu teaches the processor is configured to acquire the second biometric signal from images obtained through the camera (see entire document, for example Abstract “camera”).

In regards to Claim 8, Liu teaches the processor is configured to: determine a region of interest included in the images and acquire the second biometric signal based on a change in the determined region of interest (see entire document, for example Section 2.3 Region of Interest”). 

In regards to Claim 9, Liu teaches the processor is configured to acquire the first biometric information by comparing peak points of the first biometric signal and peak points of the second biometric signal (see entire document, for example Figs. 3-5 and Section 3.4 “For our proposed PPGi method, OUR was defined as the time interval between an extreme point (maximum or minimum) from one PPGi signal and the subsequent extreme point (maximum or minimum) from the other PPGi signal in the same cardiac cycle.”).

In regards to Claim 10, Liu teaches the processor is configured to determine that an average value or an intermediate value of comparison values obtained by comparing the peak points of the first biometric signal and the peak points of the second biometric signal is a first pulse transit time (see entire document, for example Section 3.2 “feature extraction method, such as a moving average filter” and Figs. 8 and 9 “Average of results”). 

In regards to Claims 11 and 18, Luna teaches the offset value is changeable (see entire document, for example para. 0058).  

In regards to Claims 15 and 16, Liu modified teaches determine the blood pressure based on a difference between the first pulse transit time and the second pulse transit time (see entire Liu document, for example Abstract "Pulse transit time (PTT) is an important physiological parameter that directly correlates with the 

In regards to Claim 19, He teaches determining whether the blood pressure is a high blood pressure or a low blood pressure and displaying a result of the determination on a display of the electronic device (see entire document, for example para. 0253 “FIG. 37 shows an example screenshot 3700 on a mobile phone 3702 of a wearer for the wearer to view and share his or her blood pressure results. In this example, the wearer's average blood pressure is 136/86 mmHg. A graph displays the wearer's blood pressure over a number of days.”). 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over LIU, HE, et al., "Toward a Smartphone Application for Estimation of Pulse Transit Time," Sensors 2015, 15, ISSN 1424-8220, 2015 (Liu) in view of US 20100298650 to Moon et al. (Moon), US 20080039731 to McCombie et al. (McCombie), -US 20160302677 to He (He) and US 20160220122 to Luna et al as applied to Claims 1-4, 7-11 and 13-20 above, in further view of US 20150265168 to Kubo (Kubo) and US 20190380624 to Ota et al. (Ota).  

In regards to Claims 5 and 6, Liu modified teaches the essential feature of the claimed invention, except for the processor is configured to: compare the height difference with a preset value and determine the blood pressure according to a result of the comparison of the height difference with the preset value (Claim 5) and determine the blood pressure based on the height difference when the height difference is larger than or equal to the preset value, and acquire the second biometric information again when the height difference is smaller than the preset value (Claim 6).  Kubo teaches based on 

Response to Amendments and Arguments
Applicant's amendments and arguments filed May 3, 2021 have been fully considered. 

In regards to the rejection of Claims 1-11 and 13-20 under 35 USC 112 (a) written description, Applicant argues that:
 The Applicant believes that the Specification provides the written description in such a way to reasonably convey to one skilled in the relevant art and enable any person skilled in the art to which it pertains, or with any and all biometric information. (Underlining by Examiner) 

	In response to the arguments presented, the Examiner appreciates Applicant pointing out the provisions of published Specification, para. 0084 which suggests the biometric signals (BS1 and BS3) may be signals reflected by the user's skin (or user's skin tissue) among the light (or optical signal) output through the first sensor 440. For example, the biometric signals (BSI and BS3) may be signals reflected by the user’s skin (or user's skin tissue) and receive through the light receiver of the first sensor 440. For example, the biometric signals (BSI and BS3) may include a PPG signal.  However, Claims 14-20 continue to use the broad term first biometric signal without any further modifier of being at least one of an optic signal or a photoplethysmogram (PPG) measure signal as found in Claims 1-11 and 13. 
	As to the rejection relating to lacking written description support, the Examiner respectfully points out the broadest reasonable interpretation of biometric signals is not limited to those that are suggested in the Specification as pointed out by Applicant. Rather the broadest reasonable interpretation of a biometric signal includes impedance, conductivity, voice signals, temperature and physical movement signals. However, the Specification lacks written description support for the broadest reasonable definition of biometric signals.  Still further, the limitations the first sensor biometric signals comprise an optic signal or a photoplethysmogram (PPG) measurement signal found in Claims 1-11 and 13 do not overcome the rejection because biometric optical signal includes such signals as temperature, movement signals, facial recognition signals, etc. which do not have written description support.  
	Still further, in response to the rejection that the specification, while being enabling for determining blood pressure using photoplethysmography (PPG) signals and Pulse Transit Times (PTT), the Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with the claims for (1) Claims 1-
The Specification recites: 

	The camera module 291 is, in some embodiments, a device that can Photograph a still image and a moving image. According to an embodiment, the camera module 291 may include one or more image sensors (for example, a front sensor or a rear sensor), a lens, an image signal processor (ISP), or a flash (for example, an LED or xenon lamp). Specification, para. [0047], 

	The Specification recites that the camera module 291 can photograph a still image and a moving image using one or more image sensors. The camera is an output device converting the signal generated from the sensor to an electrical signal that is a biometric signal. The “camera” as recited in Specification includes an image sensor, a lens, an image processor, or a flash. The Specification fully discloses that the camera generates the biometric signal or biometric information. The Specification further recites that the camera module may: (1) photograph a subject and generate an image (IM); (2) transmit the image (IM) to the processor; and (3) photograph the image (IM) having a predetermined number of frames (or predetermined frame rates) per second. See Specification, para. [0085]. The Applicant believes that the Specification teaches or suggests how to obtain blood pressure from any other biometric signal or information from a camera.  (Underlining by Examiner) 

	In response to the arguments presented, the Examiner respectfully points out that a camera sensor can provide a plurality of different biometric signals which are not enabled by the Specification to determine blood pressure. For example, body temperature, facial recognition and hand geometry are biometric information obtainable from a camera, but such embodiments have neither written description support nor are enabled to determine blood pressure.    
	 Accordingly, Applicant's arguments are non-persuasive.   

In regards to the rejections under 35 USC 103, Applicant’s amendments and arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791

/MITCHELL E ALTER/Examiner, Art Unit 3791